Exhibit 10.7.2

CATHAY GENERAL BANCORP

2005 INCENTIVE PLAN

STOCK OPTION AGREEMENT (NONSTATUTORY)

THIS STOCK OPTION AGREEMENT (the “Agreement”), dated                     ,
(“Grant Date”) between Cathay General Bancorp, a Delaware corporation (the
“Company”), and <EMPLOYEE NAME> (“Optionee”), is entered into as follows:

WITNESSETH:

WHEREAS, the Company has established the 2005 Incentive Plan (the “Plan”); and

WHEREAS, the Executive Compensation Committee or Equity Incentive Committee of
the Board of Directors of the Company or its delegates (the “Committee”) has
determined that Optionee shall be granted an option under the Plan as
hereinafter set forth;

The parties hereby agree that the Company grants, effective as of the Grant
Date, Optionee a nonstatutory (nonqualified) stock option (this “Option”) to
purchase <SHARES> shares of its $0.01 par value Common Stock (the “Shares”) upon
the terms and conditions set forth in this Agreement.

1. Plan Award. This Option is granted under and pursuant to the Plan and is
subject to each and all of the provisions thereof. Capitalized terms used but
not defined in this Agreement have the meanings assigned to them in the Plan.

2. Exercise Price. The exercise price applicable to this Option (meaning, the
price Optionee must pay in order to purchase any Shares hereunder) shall be
$                     per Share.

3. Transferability. This Option is not transferable by Optionee otherwise than
by will or the laws of descent and distribution, and is exercisable only by
Optionee during his or her lifetime. This Option may not be transferred,
assigned, pledged or hypothecated by Optionee during his or her lifetime,
whether by operation of law or otherwise, and is not subject to execution,
attachment or similar process.

4. Vesting and Exercise of Option. Subject to Optionee’s not experiencing a
Termination of Employment during the following vesting term, Optionee shall vest
and earn the right to exercise this Option on the following schedule: The Option
shall become exercisable with respect to 20% of the number of Shares covered
hereby on the first anniversary of the Grant Date, 20% of the number of Shares
covered hereby on the second anniversary of the Grant Date, 20% of the Shares
covered hereby on the third anniversary of the Grant Date, 20% of the Shares
covered hereby on the fourth anniversary of the Grant Date, and 20% of the
Shares covered hereby on the fifth anniversary of the Grant Date, so that this
Option shall be fully exercisable on the fifth anniversary of the Grant Date.

5. Expiration. This Option will expire ten (10) years from the Grant Date,
unless sooner terminated or canceled in accordance with the provisions of the
Plan. This means that (subject to the continuing service requirement set forth
in Section 4 above and subject to earlier termination upon certain other events
as set forth in the Plan) this Option must be exercised, if at all, on or before
                    (the “Expiration Date”). If this Option expires on a
national holiday or weekend day, this Option will expire on the last trading day
prior to the holiday or weekend. Optionee shall be solely responsible for
exercising this Option, if at all, prior to its Expiration Date. The Company
shall have no obligation to notify Optionee of this Option’s expiration.

6. Exercise Mechanics. This Option may be exercised by delivering to the Company
at its principal executive office, to the attention of the officer of the
Company designated by the Committee, a written or electronic notice stating the
number of Shares as to which the Option is exercised or by any other method the
Committee has approved. The notice must be accompanied by the payment of the
full Option exercise price of such Shares. Exercise shall not be deemed to have
occurred unless and until Optionee has delivered to the Company (or its
authorized representative) an approved notice of exercise, full payment for the
Shares with respect to which the Option is being exercised and payment of any
applicable withholding taxes in accordance with Section 8 below. Payment of the
Option exercise price may be in cash, cashier’s check, or wire transfer;
provided, however, that any permitted method of payment shall be in strict
compliance with all procedural rules established by the Committee.



--------------------------------------------------------------------------------

7. Termination of Employment. All rights of Optionee in this Option, to the
extent that it has not previously become vested and been exercised, shall
terminate upon Optionee’s Termination of Employment except as set forth in this
Section 7. The portion of the Option that relates to any Shares that were
unvested and unexercisable as of the date of Optionee’s Termination of
Employment shall terminate and expire effective immediately upon such date. With
respect to the vested and exercisable portion of the Option, and subject to the
following sentence:

(i) In the event of Termination of Employment other than as a result of
Optionee’s death or disability, Optionee shall have ninety (90) days to exercise
the Option as to the Shares subject to the Option that were vested and
exercisable as of the date of Termination of Employment; and

(ii) In the event of Termination of Employment as a result of Optionee’s death
or disability (including a Total and Permanent Disability), Optionee shall have
one (1) year to exercise the Option as to the Shares subject to the Option that
were vested and exercisable as of the date of Termination of Employment.

Notwithstanding the above, in no event may an Option be exercised, even as to
vested and otherwise exercisable Shares, after the Expiration Date set forth in
Section 5 above.

8. Tax Matters. Regardless of any action the Company or Optionee’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), Optionee acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by him or her is and remains Optionee’s
responsibility and that the Company and/or the Employer (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Option, including the grant, vesting
or exercise of this Option, the subsequent sale of Shares acquired pursuant to
such exercise and receipt of any dividends; and (ii) do not commit to structure
the terms or the grant or any aspect of this Option to reduce or eliminate
Optionee’s liability for Tax-Related Items. Prior to the exercise of this
Option, Optionee shall pay or make adequate arrangements satisfactory to the
Company and/or the Employer to withhold all applicable Tax-Related Items legally
payable by Optionee from Optionee’s wages or other cash compensation paid to
Optionee by the Company and/or the Employer or from proceeds of the sale of
Shares. In addition, Optionee shall pay the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of Optionee’s participation in the Plan or Optionee’s
purchase of Shares that cannot be satisfied by the means previously described.
The Company may refuse to honor the exercise and refuse to deliver the Shares if
Optionee fails to comply with Optionee’s obligations in connection with the
Tax-Related Items. Although Optionee is being provided in the Plan prospectus a
description of certain tax consequences of transactions related to the Option,
Optionee remains responsible for all such tax consequences and the Company shall
not be deemed to provide any individual tax advice with respect thereto.

9. Optionee Consents. By accepting the grant of this Option, Optionee
acknowledges and agrees that:

(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time unless otherwise provided in the Plan or this Agreement;

(ii) the grant of this Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of Awards, or benefits
in lieu of Awards, even if options have been granted repeatedly in the past;

(iii) Optionee’s participation in the Plan shall not create a right to further
employment with Employer, shall not create an employment agreement between
Optionee and his or her Employer and shall not interfere with the ability of
Employer to terminate Optionee’s employment relationship at any time with or
without cause and it is expressly agreed and understood that employment is
terminable at the will of either party, insofar as permitted by law;

(iv) this Option is an extraordinary item that does not constitute compensation
of any kind for services of any kind rendered to the Company or the Employer,
and is outside the scope of Optionee’s employment contract, if any; and this
Option is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments insofar as permitted by law;

(v) in consideration of the grant of this Option, no claim or entitlement to
compensation or damages shall arise from termination of this Option or
diminution in value of this Option or Shares purchased through exercise of this
Option resulting from Termination of Employment by the Company or the Employer
(for any reason whatsoever and whether or not in breach



--------------------------------------------------------------------------------

of local labor laws) and Optionee irrevocably releases the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by accepting the terms of this Agreement, Optionee shall be deemed
irrevocably to have waived any entitlement to pursue such claim; and

(vi) notwithstanding any terms or conditions of the Plan to the contrary, in the
event of involuntary Termination of Employment (whether or not in breach of
local labor laws), Optionee’s right to vest in options under the Plan, if any,
will terminate effective as of the date that Optionee is no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of involuntary
Termination of Employment (whether or not in breach of local labor laws),
Optionee’s right to exercise this Option after Termination of Employment, if
any, will be measured by the date of termination of Optionee’s active employment
and will not be extended by any notice period mandated under local law.

10. Data Transfer. Optionee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Optionee’s
personal data as described in this document by and among, as applicable, the
Employer and the Company and its Subsidiaries and Affiliates for the exclusive
purpose of implementing, administering and managing Optionee’s participation in
the Plan. Optionee understands that the Company, its Affiliates, its
Subsidiaries and the Employer hold certain personal information about Optionee,
including, but not limited to, name, home address and telephone number, date of
birth, social security or insurance number (or other identification number),
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, exercised, vested, unvested or outstanding in
Optionee’s favor for the purpose of implementing, managing and administering the
Plan (“Data”). Optionee understands that the Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in Optionee’s country or
elsewhere and that the recipient country may have different data privacy laws
and protections than Optionee’s country. Optionee may request a list with the
names and addresses of any potential recipients of the Data by contacting
                    . Optionee authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing Optionee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom Optionee may elect to deposit any Shares
acquired upon the exercise of this Option. Optionee understands that Data will
be held only as long as is necessary to implement, administer and manage
participation in the Plan. Optionee may, at any time, view Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein, in
any case without cost, by contacting                     in writing. Optionee
understands that refusing or withdrawing consent may affect Optionee’s ability
to participate in the Plan. For more information on the consequences of refusing
to consent or withdrawing consent, Optionee may contact                     .

11. Copies of Plan Materials. Optionee acknowledges that Optionee has received
copies of the Plan and the Plan prospectus from the Company and agrees to
receive stockholder information, including copies of any annual report, proxy
statement and periodic report, from the Company’s website at
http://www.cathaybank.com then selecting “About Us” and “Investor
Information.” Optionee acknowledges that copies of the Plan, Plan prospectus,
Plan information and stockholder information are available upon written or
telephonic request to                    . If Optionee has received this or any
other document related to the Plan translated into a language other than English
and if the translated version is different than the English version, the English
version will control. The Optionee acknowledges that the Plan contains
provisions that materially affect the rights and obligations of the Optionee.

12. Restrictions. Shares shall not be issued pursuant to the exercise of this
Option unless the exercise of this Option and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance. Stock
certificates evidencing any Shares may bear such restrictive legends as the
Company and the Company’s counsel deem necessary or advisable under Applicable
Laws or pursuant to this Agreement or the Plan.

13. Entire Agreement; Plan Controls. The Plan is incorporated herein by
reference. The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to
Optionee’s interest except by means of a writing signed by the Company and
Optionee. In the event of any conflict between the terms and provisions of the
Plan and this Agreement, the Plan terms and provisions shall govern. Certain
other important terms governing this Agreement are contained in the Plan.



--------------------------------------------------------------------------------

CATHAY GENERAL BANCORP By  

 

  [Name]   [Title]

Optionee hereby accepts and agrees to all of the terms and conditions of this
Agreement and the Plan:

 

   [Optionee Name] (“Optionee”)

RETAIN THIS AGREEMENT FOR YOUR RECORDS